Case 18-03424       Doc 37   Filed 09/12/19 Entered 09/12/19 13:58:52           Desc Main
                               Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                         )   BANKRUPTCY CASE
                                                )
 DORIS F. WALLACE,                              )   NO.: 18-03424
                                                )
          Debtor.                               )   CHAPTER 13
                                                )
                                                )   JUDGE: A. BENJAMIN GOLDGAR
                                                )


                                 NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON September 20, 2019 at 9:30 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable A. Benjamin
 Goldgar, U.S. Bankruptcy Judge, Park City Branch Court, Courtroom B, 301 S.
 Greenleaf Avenue, Park City, Illinois 60085, and shall then and there present the attached
 Motion and at which time you may appear if you so desire.

                                   CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at the
 U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on September 12,
 2019, with proper postage prepaid.

                                                    McCalla Raymer Leibert
                                                    Pierce, LLC

                                                    /s/Kinnera Bhoopal
                                                    Kinnera Bhoopal
                                                    ARDC# 6295897

                                                    1 N. Dearborn Suite 1200
                                                    Chicago, IL 60602
                                                    (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 18-03424    Doc 37    Filed 09/12/19 Entered 09/12/19 13:58:52     Desc Main
                             Document     Page 2 of 5


                       NOTICE OF MOTION ADDRESSES

 To Trustee:                                     by Electronic Notice through
 Glenn B Stearns                                 ECF
 801 Warrenville Road Suite 650
 Lisle, IL 60532

 To Debtor:                                      Served via U.S. Mail
 Doris F. Wallace
 P.O. BOX 523
 North Chicago, IL 60064

 Doris F. Wallace
 1600 Argonne Drive
 North Chicago, IL 60064

 To Attorney:                                    by Electronic Notice through
 David M Siegel                                  ECF
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 18-03424        Doc 37     Filed 09/12/19 Entered 09/12/19 13:58:52          Desc Main
                                    Document     Page 3 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
DORIS F. WALLACE,                               )   NO.: 18-03424
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: A. BENJAMIN GOLDGAR
                                                )


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Wells Fargo Bank, N.A. by and through its attorneys, McCalla Raymer

Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered on the property

located at 1600 Argonne Drive, North Chicago, IL 60064 be Modified stating as follows:

   1.       On February 07, 2018, the above captioned Chapter 13 was filed.

   2.       On May 04, 2018, the above captioned Chapter 13 was confirmed.

   3.       Wells Fargo Bank, N.A. services the first mortgage lien on the property located at

            1600 Argonne Drive, North Chicago, IL 60064.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to Wells Fargo Bank, N.A. Post-petition payments are $846.23.

   5.       As of September 3, 2019, the post-petition mortgage payments are due and owing for

            June 01, 2019. The default to Wells Fargo Bank, N.A. is approximately $3,381.15

            through September 2019, including a suspense amount of $3.77.

   6.       Attorney fees and cost associated with the filing of the motion are $1,031.00 and may

            be deemed recoverable from the Debtor.

   7.       The plan is in material default.
Case 18-03424     Doc 37    Filed 09/12/19 Entered 09/12/19 13:58:52            Desc Main
                              Document     Page 4 of 5


 8.    Wells Fargo Bank, N.A. continues to be injured each day it remains bound by the

       Automatic Stay.

 9.    Wells Fargo Bank, N.A. is not adequately protected.

 10.   The property located at 1600 Argonne Drive, North Chicago, IL 60064 is not

       necessary for the Debtor's reorganization.

 11.   The Debtor has no equity in the property for the benefit of unsecured creditors.

 12.   Wells Fargo Bank, N.A. services the underlying mortgage loan and note for the

       property referenced in this Motion for Relief for Wells Fargo Bank, N.A. (the

       noteholder) and is entitled to proceed accordingly. Should the Automatic Stay be

       lifted and/or set aside by Order of this Court or if this case is dismissed or if the

       Debtor obtains a discharge and a foreclosure action is commenced or recommended,

       said foreclosure action will be conducted in the name of Wells Fargo Bank, N.A. (the

       noteholder).

 13.   Debtor executed a promissory note secured by a mortgage or deed of trust. The

       promissory note is either made payable to Creditor or has been duly indorsed.

       Creditor, directly or through an agent, has possession of the promissory note.

       Creditor is the original mortgagee or beneficiary or the assignee of the mortgage or

       deed of trust.

 14.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 18-03424       Doc 37     Filed 09/12/19 Entered 09/12/19 13:58:52       Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 1600 Argonne Drive, North Chicago, IL 60064, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to Wells Fargo

Bank, N.A. to proceed with nonbankruptcy remedies including foreclosure, and for such other

and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
